DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-7, 9, 11-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US Patent 5525953) in view of Bates (US PGPub 20190081378)
As per claim 1:
Okada et al. discloses in Fig. 6:
A radio frequency (RF) assembly, comprising: an RF panel (PCB 110) having an upper surface (bottom) comprising a transmission line connector (connector 301) at the upper surface; 
a plate (PCB 100) having a lower surface (top) and comprising a transmission line connector (connector 302) at the lower surface; 
and a transition element (strip-line cable 200), which comprises a ground-signal-ground configuration (being a stripline, as described in col. 12 lines 16-26) that is curvilinear (as seen in Fig. 6), having first and second ends and being operably connected at the first end and second ends thereof to the to the transmission line connectors at the upper surface of the RF panel and the lower surface of the plate, respectively; and wherein a section which has a ground-signal-ground configuration that is curvilinear and which is connected to the first and second ends (central section of strip-line cable is curvilinear, and ground-signal-ground, as per a stripline), wherein the RF panel connector and the plate connector are axially offset from one another with the transition element having an inflective curve between the connectors (as seen in Fig. 6).

Bates discloses in Figs 8-10:
an RF panel comprising a microstrip interface (microstrip transmission line 280, shown in Fig. 10), the microstrip interface comprising a ground-signal configuration (being a microstrip transmission line); 
a plate comprising a stripline interface (stripline 274, shown in Fig. 9), the stripline interface comprising a ground-signal-ground configuration (being a stripline); 
and a microstrip-to-stripline transition element (bend portion 212 comprising an extension of the stripline transmission line, para [0057]), which comprises a ground-signal-ground configuration (as a stripline) that is curvilinear (as seen in Fig. 8), operably connectable to the microstrip interface and to the stripline interface, wherein the microstrip and stripline interfaces are axially offset from one another (separated boards are connected through bend portion 212).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the connector of the RF panel to be a microstrip interface, the microstrip interface comprising a ground-signal configuration and for the connector of the plate to be a stripline interface, the stripline interface comprising a ground-signal-ground configuration, as the microstrip and stripline transmission lines are art-recognized alternative/equivalent and structurally similar transmission line configurations that may be provided on printed circuit boards that may be combined together for different circuit 

As per claims 3 & 11:
Okada discloses in Fig. 6:
a printed circuit board (PCB) (100) on which the RF panel is disposed (Printed Circuit Board 110 is shown as being on Printed Circuit Board 100).

	As per claims 4 & 12:
	Okada discloses in Fig. 6:
the plate comprises at least one of a structural plate and a thermal plate (printed circuit board 100 with earth conductor 101 may be considered a structural plate as the printed circuit board inherently provides structure, and as a thermal plate, as earth conductor 101 inherently provides a heat conduction surface).

	As per claims 5 & 13:
	Okada discloses in Fig. 6:
the ground-signal configuration of the microstrip interface is characterized in that a dielectric material (dielectric layer 203) insulates a signal conductor (thin-film-shaped center conductor 204) from a ground conductor (earth conductor 202) and the ground conductor extends along an upper surface of the RF panel (as seen in Fig. 6), 

the ground-signal-ground configuration of the stripline interface is characterized in that dielectric material insulates a signal conductor from ground conductors along a lower surface of the plate, and the ground-signal-ground configuration of the microstrip-to-stripline transition element is similar to that of the stripline interface with an upper ground conductor terminating at the microstrip interface.
	Bates discloses: 
the ground-signal-ground configuration of the stripline interface is characterized in a dielectric material (flexible PCB layer 206) insulates a signal conductor from ground conductors (top ground plane 258) along a lower surface of the plate, and the ground-signal-ground configuration of the microstrip-to-stripline transition element is similar to that of the stripline interface with an upper ground conductor terminating at the microstrip interface (top ground plane 258 which extends through the bending portion para [0057], is shown to stop prior to the microstrip interface shown in Fig. 10).
	As a consequence of the combination, the combination discloses that the ground-signal-ground configuration of the stripline interface is characterized in that dielectric material insulates a signal conductor from ground conductors along a lower surface of the plate, and the ground-signal-ground configuration of the microstrip-to-stripline transition element is similar to that of the stripline interface with an upper ground conductor terminating at the microstrip interface.


	Okada discloses in Fig. 6:
	at least one of a chip element (circuit device 106) at the stripline interface and additional chip elements (circuit devices 102-105 & 112-116) interposed between the RF panel and the plate.
	
	As per claims 7 & 15:
	Okada does not disclose:
at least one of: fastening elements coupled to the RF panel and the plate to apply a compressive force to the microstrip-to-stripline transition element; and solder applied to at least a mechanical interface of the RF panel and the microstrip-to-stripline transition element.
	Bates discloses:
at least one of: fastening elements coupled to the RF panel and the plate to apply a compressive force to the microstrip-to-stripline transition element; and solder applied to at least a mechanical interface of the RF panel and the microstrip-to- stripline transition element (para [0065]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use a solder reflow process to physically and electrically bond the printed circuit boards of Okada to the microstrip-to-stripline transition element as a known in the art method for electrically and physically connecting circuits together as taught by Bates (para [0065]).


	Okada discloses in Fig. 6:
at least one of a chip element (circuit device 112) at the microstrip interface and additional chip elements (circuit devices 102-106 & 113-116) interposed between the RF panel and the plate.

	As per claim 22:
	Okada discloses in Fig. 6:
the curvilinear section curves downwardly from the first end and upwardly to the second end (section between circuit devices 104 and 105).

	As per claims 23 & 24:
	Okada discloses in Fig. 6:
an additional chip element (circuit device 102) is interposed between an upper surface of the RF panel and a lower surface of the plate, the upper ground conductor of the ground-signal-ground configuration of the microstrip-to-stripline transition element terminates at the additional chip element (connector 301 where earth conductor 203 terminates is above circuit device 102, and may be broadly interpreted to be “at the additional chip element” along the length of cable 200), the ground-signal configuration of the microstrip interface extends between the additional chip element and the RF panel (connector extends between PCB 110 and circuit device 102), and the stripline interface is longitudinally interposed .
Response to Arguments
Applicant’s arguments, see remarks, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1, 3-7, 9, 11-15, 21-22 under Hamre and Lindsey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okada et al. in view of Bates.
The examiner notes that further clarification of the limitation “at the additional chip element” as per Figs. 2 & 4 of the specification in combination with the limitations of dependent claims 23 & 24 and the limitations upon which they depend would appear to overcome the current rejection. The applicant is welcome to contact the examiner for further explanation. Such an amendment would require a further search of the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843